Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-25 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. ATA 50883/2017, filed on October 19, 2017.
Acknowledgment is made of applicant’s claim for priority under National Stage Application No. PCT/EP2018/077478, filed on October 09, 2018.

	
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/08/2020, 09/18/2020, 12/11/2020, 04/12/2021, and 06/07/2021 have been received and considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “respective shaft 11”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as 

  Specification
The disclosure is objected to because of the following informalities: “Drive means 14” as disclosed in page 8, line 4 appears like it should read “drive means 13”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15, 21-22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Huard et al. (EP 2110290 A2, provided with translation), in view of Trantina (US 2016/0016594 A1). 
Regarding claim 11, Huard teaches (Fig. 1-2): A tire conveyor for transport devices of a cableway system (para. 0011), the tire conveyor (10) comprising: a plurality of tires (11) arranged along a track (10); a drivetrain (ST) for driving said tires (para. 0013), said drivetrain (ST) having at least one drive 
Huard further teaches that the at least one measuring device (16) is for measuring the compressive force exerted by the tires and thereby the inflation status of the wheels (para. 0017 and 0018), but does not explicitly teach that the at least one measuring device is for measuring a property of said drivetrain, or of a component of the drivetrain. 
However, Trantina teaches (Fig. 3): at least one measuring device (television cameras, infrared detectors, radiation detectors, sound detectors, or vibration detectors; para. 0023) for measuring a property of a drivetrain (5), or of a component of a drivetrain (support line 2, drive belt 17, and pulley 18) (para. 0025).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Huard to use various measuring devices such as light or acoustic sensors on the drive train components, as taught by Trantina, in order to ensure that the various parameters (speed, vibration, noise, position, etc.) of the cableway system operates within a safe range. 
Regarding claim 12, Huard and Trantina teach the elements of claim 11, as stated above. Huard further teaches (Fig. 1-2): said drive pulley is a belt pulley and said drive device is a belt (para. 0013).
Regarding claim 13, Huard and Trantina teach the elements of claim 11 as stated above. Huard further teaches (Fig. 1-2): said measurement device (16) is mounted for automatic displacement (test carriage 14 is mounted for displacement along the transfer path through the tire wheels 11; claim 6). 
Regarding claim 14, Huard and Trantina teach the elements of claim 13 as stated above. Huard further teaches (Fig. 1-2): measurement device (16) is automatically displaceable by a cable pull 
Regarding claim 15, Huard and Trantina teach the elements of claim 11 as stated above. Huard further teaches (Fig. 1-2): said measurement device is configured to measure properties of said tires (11) (para. 0018) and/or of said drive pulleys and/or of said drive devices. 
Regarding claim 21, Huard and Trantina teach the elements of claim 11, as stated above. Huard further teaches (Fig. 1-2): a transmission unit (processing circuit; claim 9) configured to transmit measured values detected by said measurement device (16) (claim 9).
Regarding claim 22, Huard and Trantina teach the elements of claim 11, as stated above. Huard further teaches (Fig. 1-2): said measurement device (16) is configured to measure properties on the driven drivetrain and/or on the stationary drivetrain. 
Huard further teaches that the at least one measuring device (16) is for measuring the compressive force exerted by the tires and thereby the inflation status of the wheels (para. 0017 and 0018), but does not explicitly teach that said measurement device (16) is configured to measure properties on the driven drivetrain and/or on the stationary drivetrain. 
However, Trantina teaches (Fig. 3): at least one measuring device (television cameras, infrared detectors, radiation detectors, sound detectors, or vibration detectors; para. 0023) for measuring a property of a drivetrain (5), or of a component of a drivetrain (support line 2, drive belt 17, and pulley 18) (para. 0025).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Huard to use various measuring devices such as light or acoustic sensors on the drive train components, as taught by Trantina, in order to ensure that the various parameters (speed, vibration, noise, position, etc.) of the cableway system operates within a safe range. 
Regarding claim 25, Huard teaches (Fig. 1-2): A method for measuring a property of a tire conveyor (10) in a cableway system (para. 0011), wherein the tire conveyor (10) has tires (11), which are arranged along a track (10), and the drivetrain (ST) has at least one drive pulley and at least one drive device (para. 0013), the method comprising: providing a guide (annotated Fig. 1 below) disposed along the track (10), at least in some sections thereof; and displacing at least one measurement device (16) for measuring the property of the tire conveyor (10) along the guide (annotated Fig. 1 below).
Huard further teaches that the at least one measuring device (16) is for measuring the compressive force exerted by the tires and thereby the inflation status of the wheels (para. 0017 and 0018), but does not explicitly teach that the at least one measuring device is for measuring a property of said drivetrain, or of a component of the drivetrain. 
However, Trantina teaches (Fig. 3): at least one measuring device (television cameras, infrared detectors, radiation detectors, sound detectors, or vibration detectors; para. 0023) for measuring a property of a drivetrain (5), or of a component of a drivetrain (support line 2, drive belt 17, and pulley 18) (para. 0025).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Huard to use various measuring devices such as light or acoustic sensors on the drive train components, as taught by Trantina, in order to ensure that the various parameters (speed, vibration, noise, position, etc.) of the cableway system operates within a safe range. 

    PNG
    media_image1.png
    866
    742
    media_image1.png
    Greyscale


Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Huard et al. (EP 2110290 A2, provided with translation), in view of Trantina (US 2016/0016594 A1) and Morittskhuber et al. (RU 2481212 C2, provided with translation).
 Regarding claim 16, Huard and Trantina teach the elements of claim 11 as stated above. Huard does not explicitly teach that said measurement device is configured to measure properties of said track and/or of the transport device. 
However, Morittskhuber et al. (RU 2481212 C2, provided with translation)  teaches (Fig. 1): a cable railway system comprising a measurement device (sensor 7) configured to detect vibrations of a transport device (3) (Claim 3).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Huard to include a laser sensor to measure the vibrations of a transport device, as taught by Morittskhuber, in order to ensure a safe operation of the cableway by switching off the cable car when a vibration exceeds a set value. 
Regarding claim 17, Huard and Trantina teach the elements of claim 11 as stated above. Huard does not explicitly teach that said measurement device is configured to measure geometric properties and/or vibrations. 
However, Morittskhuber et al. (RU 2481212 C2, provided with translation) teaches (Fig. 1): a cable railway system comprising a measurement device (sensor 7) configured to detect vibrations of a transport device (3) (Claim 3). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Huard to include a laser sensor to measure the vibrations of a transport device, as taught by Morittskhuber, in order to ensure a safe operation of the cableway by switching off the cable car when a vibration exceeds a set value.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huard et al. (EP 2110290 A2, provided with translation), in view of Trantina (US 2016/0016594 A1) and Chen et al. (CN 103100974 A, provided with translation).
Regarding claim 18, Huard and Trantina teach the elements of claim 11 as stated above. Huard does not explicitly teach that said measurement device comprises at least one sensor for dynamic 2D/3D profile detection.
However, Chen et al. (CN 103100974 A, provided with translation) teaches (Fig. 1-2): A honing machine detecting system, comprising a measurement device (2D laser scanner 1) connected to a sliding system (2) for fixing and moving the laser scanner (1), wherein the laser scanner is used to emit light to a track (guide rail) to obtain the shape light intercept curve of the track (claim 2). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Huard to include a laser sensor to measure straightness of the track, as taught by Chen, in order to ensure that the necessary track profile is maintained for proper transport of the cable car across the cableway. 
Regarding claim 19, Huard, Trantina, and Chen teach the elements of claim 18, as stated above. Huard does not explicitly teach that said at least one sensor is an optical sensor. However, Chen further teaches (Fig. 1-2): the at least one sensor (1) is an optical sensor (para. 0016, lines 98-101).
Regarding claim 20, Huard, Trantina, and Chen teach the elements of claim 19, as stated above. Huard does not explicitly teach an optical laser scanner. However, Chen further teaches (Fig. 1-2): said optical sensor (1) is a laser scanner (para. 0016, lines 98-101). 

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Huard et al. (EP 2110290 A2, provided with translation), in view of Trantina (US 2016/0016594 A1) and Tamisier et al. (KR 20080092291 A, provided with translation).
 Regarding claim 23, Huard and Trantina teach the elements of claim 11, as stated above. Huard further does not explicitly teach that said measurement device is pivotably mounted on said guide.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Trantina to have the measurement device pivotably mounted on the guide, as taught by Tamisier, in order to use additional sensors to perform additional measurements (i.e. profile imaging, acoustic, vibrations, etc.) on the drivetrain components and the track profile. 
Regarding claim 24, Huard, Trantina, and Tamisier teach the elements of claim 23, as stated above. Huard does not explicitly teach that said measurement device is mounted for automatic pivoting.  
However, Tamisier further teaches (Fig. 1-2 and 5-6): A measurement device (10) with a sensor (11) for detecting the presence of a rope (12), wherein the measurement device (10) is mounted on a guide (joint plate 18) for automatic pivoting (page 2, lines 51-59). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Trantina to have the measurement device mounted for automatic pivoting on the guide, as taught by Tamisier, in order to use additional sensors to perform additional measurements (i.e. profile imaging, acoustic, vibrations, etc.) on the drivetrain components and the track profile. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-4210019-A: Teaches the difference in speed between the wheels 26, 30 of an overhead cable transport can obviously be detected in a different manner, in particular by a mechanical, phonic or optical sensor. 
US-8635958-B2: Teaches a sensor 50, for instance, in the form of a pivotable rod--is provided in the movement path of the cam roller or control roller 32, and this sensor emits a control signal when the control roller 32 is located in that pivoted position in which the safety bar 31 is located in its closed position and has been locked. 
US-8660698-B2: Teaches a line inspection robot, comprising: (a) at least one drive system configured to propel the robot along a line; (b) a platform configured to pivot relative to the at least one drive system; and (c) a control system configured to control the robot, the control system having: (i) weather sensors configured to measure external air temperature, relative humidity, and wind speed; (ii) an internal robot temperature sensor configured to determine an operating temperature of the robot; (iii) a DC charge sensor configured to determine when lightning events may occur; (iv) a 3-D accelerometer configured to measure tilt or vertical inclination of the robot and identify major vibration modes of the shield wire; and (v) a radio frequency interference sensor configured to provide broadband radio frequency interference detection.
US-10112624-B2: Teaches vehicles are moved through the stations by control tires which are coupled to one another by gear mechanisms and driven via a supporting pulley for the hauling cable; the control tires are mounted on a supporting frame on at least one supporting structure; the rotation of the supporting pulley that drives the control tires is derived from the hauling cable by way of a drive belt; the drive belt runs over the supporting pulley, which is mounted on a pivotable rocker, and over at least one control tire.
US-10370007-B2: Teaches that the stray magnetic field of the cable is detected by the sensor system of the measuring unit that is also integrated into the measuring unit; the sensor system consists of one or more coils or a number of Hall sensors or a combination of coil(s) and Hall sensors which encompass the cable without any contact. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617